09-1842-cv
Mosby v. William Floyd Union Free School District

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                              AMENDED SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 3rd day of February, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          ROSEMARY S. POOLER,
          GERARD E. LYNCH ,
                 Circuit Judges.

-------------------------------------------x

JAMES MOSBY ,

                               Plaintiff-Appellant,

          v.                                                                               No. 09-1842-cv

WILLIAM FLOYD UNION FREE SCHOOL DISTRICT, WILLIAM
FLOYD BOARD OF EDUCATION , VINCENT PASCALE , President;
JEANANNE DAWSON , Vice President; RICHARD COLBY ;
WILLIAM GUIDUCCI; ANTHONY LIBERTI; MARK MENSCH AND
PATRICK NOCERINO , RICHARD J. HAWKINS, Superintendent of
Schools; DENNIS FIDOTTA, Assistant Superintendent, MICHAEL
BELKIN , Senior Guard also known as Director of Security,
MICHAEL SCHILDKRAUT, Assistant Superintendent for
Personnel, BARBARA E. BUTLER, Principal, GLENN MAILLARD ,
Assistant Principal, ROBERT FEENEY , Principal of William
Floyd High School, ANTHONY VETRANO , Assistant Chief of
Security, each in its individual and official capacities, SUFFOLK
COUNTY CIVIL SERVICE COMMISSION OF THE STATE OF NEW
YORK ,
                         Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                                      1
FOR APPELLANT:                          RICK OSTROVE , Leeds Morelli & Brown, P.C., Carle Place, NY.

FOR APPELLEES:                          HOWARD M. MILLER (Terry O’Neil and Jessica C. Satriano, on
                                        the brief), Bond, Schoeneck & King, PLLC, Garden City, NY.

        Appeal from a March 31, 2009 judgment of the United States District Court for the Eastern
District of New York (Joanna Seybert, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED..

         Plaintiff-appellant James Mosby (“plaintiff”) formerly worked as a security guard at the William
Floyd Union Free School District (the “District”). He brought this action against the District and
numerous officials associated with the District (collectively, “defendants”) claiming, principally, that
defendants violated Title VII and New York law by subjecting him to a hostile work environment and
by failing to promote him to the position of Director of Security within the District. Plaintiff also
brought a claim for unlawful retaliation and claims under 42 U.S.C. § 1983 and § 1985.

        The District Court granted summary judgment to defendants with respect to each of plaintiff’s
claims. Plaintiff appeals that ruling arguing (1) that he “proved” or “established” each of his claims or,
alternatively, (2) that the record contained genuine issues of material fact that precluded summary
judgment.

       We review a district court’s summary judgment rulings de novo, asking whether there were any
genuine issues of material fact and, if there were not, whether the moving party was entitled to
judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).
Undertaking that review, we affirm the District Court’s grant of summary judgment to defendants for
substantially the reasons set forth in the District Court’s memorandum and order.

                                            CONCLUSION

        For the foregoing reasons, the March 31, 2009 judgment of the District Court is AFFIRMED.



                                                FOR THE COURT,

                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                    2